DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6 and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kardashov, US 2015/0009325 A1.
Regarding claim 1, the claimed a modular camera apparatus (modular camera 110, Fig.1) comprising: a common control and evaluation unit (processor 112,Fig.1) and at least one camera module (imaging modules 114/116), the at least one camera module having a reception optics (processor 112 receives captured images, for example, from imaging modules 114/116; 124/154, Figs.1-2; para. 0046) and an image sensor (para. 0021)  that determine a module viewing zone (geographic zones; para. 0037-38; claim 16 and 18; see also Fig.10) of the camera module, wherein the module viewing zones (geographic zones) together produce a monitored zone (scene 102/104, Fig.1) of the modular camera apparatus, and wherein the monitored zone is adaptable by a common setting of the module viewing zones (geographic zones; para. 0037-38; scene 102/104, Fig.1; adapted to monitor different scenes or monitored zones, paras. 0024 and 0057). 

As to claim 2, The modular camera apparatus in accordance with claim 1, wherein the camera module has a tilting unit for changing the direction of view (pan/tilt adapter 228 and pan/tilt actuator 230, Fig.1; para. 0085). 

In regards to claim 3, see the microphone 212 and speaker module 214, Fig.2; and para.0082;

As to claim 4, the modular camera apparatus in accordance with claim 1, wherein the image sensors of the camera modules are arranged in a common plane (imaging modules 114, 116, as well as camera modules 144 and 146, Fig.1).

As to claim 6, the modular camera apparatus in accordance with claim 1, wherein the control and evaluation unit is configured to set the module viewing zones (processor 112, Fig.1; see paragraphs 0034-36, 77-78 and 100).

As to claim 10, the modular camera apparatus in accordance with claim 1, wherein the camera modules form at least one linear arrangement that is connected to the control and evaluation unit in a serial connection (imaging modules 114/116 and 144/146).

In regards to claim 11, see the IR/VS LED array 222, night light module 224, Figs.2 and 9; paragraphs 0050, 83-84; claims 6.

Regarding claim 12, Kardashov discloses other modules 236, Fig.2, may include an image projector; see also paras. 0074 and 85.

Claim 13 is a method claim of claim 1 and, therefore, claim 13 is rejected for the same reasons as shown in claim 1. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kardashov, US 2015/0009325 A1.
Considering claim 5, wherein the camera module has a focus adjustment unit. Kardashov does not explicitly disclose that the camera module has a focus adjustment unit. However, camera devices are known for having a focus adjusting mechanism and, therefore, it would have been obvious to the skilled in the art before the effective filing date of the claimed invention to modify the system of Kardashov to include such a mechanism in order to remotely adjust the camera’s focus to a user desired setting or clarity.  

As to claim 7, Kardashov does not explicitly disclose setting up an overlap configuration for the module viewing zones by the control and evaluation unit. However, the processor or the controller may be utilized to set up an overlap. Thus, it would have been obvious to the skilled in the art before the effective filing date of the claimed invention to modify the system of Kardashov to set up image output overlapping, such being typical considerations of the skilled artisan, the artisan would be motivated to do so for the purpose of obtaining optimal monitoring and/or surveillance configuration.

Regarding claim 8, Kardashov does not specifically disclose wherein the control and evaluation unit is configured to set the module viewing zones in dependence on the geometry of an object to be detected. However, a microprocessor, a controller or a similar logic device may be programmed to initially set the viewing zones based on the location/geographical area of the objects to be detected. It would have been therefore obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kardashov, such being typical considerations of the skilled artisan, the artisan would be motivated to do so in order to obtain optimal results and improve the utilization efficiency of the reference.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kardashov, US 2015/0009325 A1 in view of Okomoto et al. , JP-2011142661 A. 
Regarding claim 9, Kardashov does not specifically disclose wherein the control and evaluation unit is configured to detect three-dimensional images with the aid of the camera modules and to derive a working distance therefrom for which the module viewing zones are set.  However, it is well known in the art to utilize a 3D capable camera to obtain three-dimensional images for the purpose of obtaining distance measurement. In that regard, and in the same field of endeavor, Okomoto discloses compound-eye digital camera in which the display area of the stereoscopic image displayed on the monitor 24 includes a strip image display area 24R for the right eye and a strip image display area 24L for the left eye (description). Specifically, Okomoto teaches a configuration for performing distance measurement for 3D imaging (distance light emitting elements 178R and 178L and distance image sensors 180R and 180L; see Fig.5. It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the system of Kardashov, by providing the teaching of Okomoto, such being typical considerations of the skilled artisan, the artisan would be motivated to do so for the purpose of obtaining accurate distance measurement and improve the detection of the viewing zone/area.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PMN
July 26, 2022
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422